DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-35 are pending in the application.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US17/68094 (filed 12/22/2017).  Acknowledgement is made of Applicants’ claim for benefit under 35 USC 119(e) to US Provisional application No 62/438,107 (filed 12/22/2016).

Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to methods of isolating a tonsillar multipotent progenitor cell (T-MPC), in the reply filed on 5/24/2022 is acknowledged.  Claims 13-23 read on the elected invention, claims 24-35 are hereby withdrawn as being directed to non-elected inventions. 

Drawings
The drawings filed 6/21/2019 are objected to because the contain color drawings or photographs. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janjanin et al (Arthritis Research and Therapy, 2008).
	Janjanin et al report the presence of multipotent progenitor cells in tonsillar tissue.  
Regarding claims 14, 16, 18, 19 and 23: Janjanin et al isolate tonsillar multipotent progenitor cells (T-MPCs) from tonsil tissue following tonsillectomy.  Specifically, Janjanin et al mince and digest the tonsil tissue in RPMI containing collagen type I (a digestion solution comprising at least one collagenase enzyme) and DNase for 30 min at 37oC (reads on the contacting step).  The digestate is then filtered through a wire mesh, washed, and subject to density gradient centrifugation.  The mononuclear cells were recovered, plated, non-adherent cells removed, and the T-MPCs were culture expanded (See Pg 2, “T-MPC and BM-MPC isolation and culture”).  Janjanin et al obtain isolates of T-MPC (See Pg 5 “Cell viability, proliferation and clonogenicity”).  Janjanin et al characterize the T-MPCs using immunofluorescent and FACS.
  Each of the density gradient separation, plating to remove non-T-MPCs, obtaining isolates, and FAC sorting read on the step of separating the T-MPCs.
The T-MPCs are described as being positive for CD29, CD44, and CD105, and negative for CD14, CD34, CD45 and CD31 (See Pg. 5, “Immunofluorescence and flow cytometric analysis” and Fig 2a). 
Regarding claim 17: Janjanin et al perform density gradient separation to recover the mononuclear cell fraction (containing the T-MPCs).  Janjanin et al does not clearly state they recover the cells having the lowest density.  However, given that Janjanin et al do recover the cell fraction containing the T-MPCs, Janjanin et al necessarily selected the cells having the lowest density. 
Regarding claim 20: FAC sorting serves to isolate individual cells.  At least each individually sorted T-MPC is 100% pure.
Regarding claim 23: Janjanin et al does not teach the weight of the starting tissue sample, therefore the number of T-MPCs cannot be determined per tissue gram.  Noting that the method of Janjanin et al anticipates the method of claim 14, it would logically follow that the number of T-MPCs isolated per gram of tonsil tissue will necessarily be the same as claimed, at least 2 x 108 cells/gram tissue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Janjanin et al (Arthritis Research and Therapy, 2008).
	The teachings of Janjanin et al are set forth above.  Janjanin et al anticipate claims 14 and 16-20.
Regarding claims 21 and 22:  Janjanin et al does not disclose the size of the tonsil tissue they use. It appears that Janjanin et al may use the entire tonsil, as the entire material was available. Therefore, Janjanin et al does not teach using a tonsil tissue sample having a size of less than 2.0 cc or less than 1.0 cc.
Janjanin et al teach that tonsils are easily accessible following the common tonsillectomy procedure (in which case the entire tonsil tissue would be available), however Janjanin et al also teach that tonsillar biopsy can be easily obtained without major complications under local anesthesia (See paragraph spanning col. 1-2).  This is considered a suggestion that smaller samples of tonsillar tissue (as opposed to the whole tonsil) can be used for isolation of T-MPCs.  	Therefore, it is submitted it would have been prima facie obvious to have isolated T-MPCs from any size tonsil tissue, including small biopsies sized less than 2.0 cc, even less than 1.0 cc.  This conclusion of obviousness is based on a suggestion in the art.  Furthermore, it was well-accepted that cells can be isolated from any size tissue sample, while using proper tissue processing techniques.  The size of the tissue sample is a matter of tissue availability.  
Regarding claim 23: Janjanin et al does not teach the weight of the starting tissue sample, therefore the number of T-MPCs cannot be determined per tissue gram.  Noting that the method of Janjanin et al anticipates the method of claim 14, it would logically follow that the number of T-MPCs isolated per gram of tonsil tissue will necessarily be the same as claimed, at least 2 x 108 cells/gram tissue.  
Yet, it is further noted that Janjanin et al demonstrate that the T-MPCs isolated from tonsillar tissue are capable of rapid logarithmic expansion in vitro  (See Pg 5, “Cell viability, proliferation, and clonogenicity”).  Therefore, there was at least a reasonable expectation that T-MPCs obtained from a single gram of tissue could at least have been expanded to 2 x 108 cells, and thus claim 23 is at least prima facie obvious, if not anticipated.  

Claims 14-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Janjanin et al (Arthritis Research and Therapy, 2008), in view of Hedrick et al (US 8883499).
	The teachings of Janjanin et al are set forth above.  Janjanin et al anticipate claims 14 and 16-20.
	Regarding claim 15: Janjanin et al uses a digest solution comprising collagenase I and DNase, they do not use a combination of collagenase I, collagenase II and thermolysin (and DNase).
	Hedrick et al teach a system and method to isolate cells, particularly stem and progenitor cells, from a wide variety of tissues, including soft tissues (See col. 5, ln 10-26).  The method involves, inter alia, contacting the tissue with a disaggregation agent which separates the cells from the remaining tissue components.  Any disaggregating agent known in the art can be used.  Hedrick et al list a number of such known agents, including inter alia, neutral proteases, collagenase, DNase, and members of the Blendzyme enzyme family mixture and/or Liberase H1 (See col. 19, ln 19-35).  Hedrick et al teach the enzyme cocktail Blendzyme 3®, which comprises collagenase I, collagenase II, and thermolysin, is amongst the preferred agents.  Hedrick et al teach the concentration of enzymes, the temperature and the duration of the digestion period can be optimized to achieve the desired cell separation in appropriate time frame (See col. 19, ln 36-col. 20, ln 14).  
Therefore, at the time the invention was made different enzymatic disaggregation agents were recognized as suitable digestion of soft tissue to release stem/progenitor cells therefrom. While Janjanin et al utilize collagenase I, it would have been prima facie obvious to the skilled artisan to alternatively use Blendzyme 3®, containing collagenase I, collagenase II and thermolysin, as taught by Hedrick et al.  Use of Blendzyme 3 as the disaggregation agent would have been expected to yield the same result (successful separation of stem/progenitor cells from soft tissue, in this case the tonsillar tissue of Janjanin et al).  Substitution of one element for another known in the field, wherein the result of the substitution would have been predictable, is considered to be obvious.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633